
	

113 HR 1338 IH: Restoring Confidence in Our Democracy Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1338
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Dingell (for
			 himself, Mr. Conyers,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. DeGette,
			 Ms. Slaughter,
			 Mr. Ellison,
			 Mr. Himes,
			 Ms. Edwards,
			 Ms. DeLauro,
			 Mr. Polis, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  reassert the authority of Congress to restrict spending by corporations and
		  labor organizations on campaigns for elections for Federal office, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Confidence in Our Democracy
			 Act.
		2.FindingsCongress finds the following:
			(1)Free and open elections are a founding
			 principle of our republican form of government.
			(2)It is incumbent
			 upon Congress to ensure that elections in the United States are free of
			 corruption and the appearance of corruption.
			(3)The free flow of
			 money in politics, as exemplified by the current state of affairs, is
			 corrupting and will distort and disfigure our democracy.
			(4)Excessively high
			 levels of spending on elections is fundamentally damaging to the public
			 perception of our government, and threatens the fairness and integrity of our
			 democracy.
			(5)Congress has a
			 constitutional duty to guarantee a republican form of government for the
			 States.
			(6)Spending record
			 sums of money on our elections threatens the continued existence of our
			 republican form of government.
			(7)Allowing unlimited
			 spending on elections means the wealthy can crowd out other important voices in
			 our political debates, thereby giving American citizens fewer sources of
			 information.
			(8)Federalist 52
			 states that Congress ought to be dependent on the people
			 alone.
			(9)Unlimited spending
			 in our elections violates this principle and corrupts our government by making
			 elected officials more dependent on donors than the people.
			(10)This
			 dependency corruption gives the wealthy a greater say in our
			 democracy than the average citizen, which is contrary to the intent of the
			 Founding Fathers.
			(11)Congress has the
			 inherent power to ensure that elections for the government are conducted in a
			 fair, honorable, and proper way to preserve our democracy and ensure the people
			 have confidence in our elections and system of government.
			(12)Congress has the
			 authority to regulate campaign expenditures to promote integrity, prevent
			 corruption, and ensure the public has trust in our election system, going back
			 to the Tillman Act of 1907, which prohibits corporations from making direct
			 contributions to political campaigns.
			(13)In 1947, Congress
			 passed the Taft-Hartley Act, which first prohibited corporations and labor
			 unions from making independent expenditures in support or opposition to
			 candidates for Federal office.
			(14)The Watergate
			 scandal, and the outrageous expenditure of campaign funds in that scandal, did
			 great damage to public confidence in government and demanded a legislative
			 response to restore this confidence.
			(15)Congress rewrote
			 the Federal Elections Campaign Act (FECA) in 1974 as a response to Watergate
			 and public calls for increased regulation of our campaign system. This law
			 established the Federal Elections Commission (FEC) and instituted limits on
			 campaign contributions which remain law to this day.
			(16)In 1976, the
			 Supreme Court issued a decision in the case of Buckley v. Valeo which first
			 established the principle that money equals speech, in addition to overturning
			 FECA limitations on independent expenditures.
			(17)The Buckley
			 decision also stated that The constitutional power of Congress to
			 regulate Federal elections is well established and is not questioned by any of
			 the parties in this case.
			(18)Equating money
			 with speech can result in the wealthy having an undue influence on our
			 elections at the expense of the great majority of the American people.
			(19)In 1990, the
			 Supreme Court issued a decision in the case of Austin v. Michigan Chamber of
			 Commerce which upheld a Michigan law banning corporations from making
			 independent expenditures in elections.
			(20)In Austin, the
			 Court found that Corporate wealth can unfairly influence elections when
			 it is deployed in the form of independent expenditures.
			(21)Austin also
			 established that the government has an anti-distortion interest in regulating
			 political speech. The Court held that there is a compelling government interest
			 in preventing the corrosive and distorting effects of immense
			 aggregations of wealth that are accumulated with the help of the corporate form
			 and that have little or no correlation to the public’s support for the
			 corporation’s political ideas.
			(22)In 2002, Congress
			 enacted the Bipartisan Campaign Reform Act, which among other things banned
			 political parties from raising so-called soft money.
			(23)Spending in
			 presidential elections has risen to excessive levels over the last decade,
			 which threatens not only our government, but the integrity of our
			 elections.
			(24)In the 2000
			 presidential election, both of the major party candidates spent $343.1 million
			 combined. This number climbed to $717.9 million in the 2004 presidential
			 election.
			(25)In the 2008
			 presidential election, Barack Obama’s campaign spent $740.6 million, more than
			 both major party candidates combined in the previous election.
			(26)Following the
			 Supreme Court’s decision in the case of Citizens United v. FEC, there was a
			 massive increase in outside political spending, which threatens to undermine
			 the legitimacy of our political system.
			(27)The FEC estimates
			 that $7 billion was spent on the 2012 elections.
			(28)According to the
			 Wall Street Journal, so-called Super PACs spent $567,498,628 on
			 the 2012 elections.
			(29)Super PACs spent
			 $98 million during the week of October 29, 2012, alone.
			(30)Donations to
			 Super PACs are dominated by the wealthy. In 2012, 58.9 percent of donations to
			 Super PACs were $1 million or higher, and came from only 159 donors.
			(31)Super PACs often accept funds from
			 nonprofits which are allowed to conceal the source of their donations, thereby
			 avoiding transparency and greater public scrutiny of their actions and
			 motivations.
			(32)Thirty-one
			 percent of outside spending in the 2012 elections was not able to be traced to
			 its original sources, which decreases accountability and transparency,
			 threatens public confidence in our elected officials and our elections, and has
			 a distorting effect on our elections.
			(33)Corporations, now
			 freed to spend as much as they like to influence elections, accounted for 12
			 percent of contributions to Super PACS in 2012, thereby helping to give
			 corporate interests a greater voice in our political system than the average
			 Americans.
			(34)A January 2012
			 poll by Rasmussen says that 58 percent of Americans believe the United States
			 needs new campaign finance laws.
			(35)A January 2012
			 poll by Democracy Corps found that 55 percent of Americans oppose the Citizens
			 United decision. Eighty percent of voters also believe there should be limits
			 on the money spent in campaigns.
			(36)An October 2012
			 poll by Bannon Communications Research found that 52 percent of Americans are
			 in favor of banning corporate political spending, 89 percent of Americans
			 believe there is too much money in politics, and 66 percent believe that money
			 is the root of all evil in politics.
			(37)After considering
			 these findings, Congress is concerned by the unfairness of unlimited spending
			 in elections and is taking this action to protect our democracy and our
			 electoral system.
			(38)Reinstituting the
			 ban on corporate political expenditures and placing a limit on the amount of
			 donations to Super PACs will help restore faith and trust in our democracy and
			 will respond to calls by the American people for vigorous campaign finance
			 reform and effective laws to protect our free democratic system of
			 elections.
			3.Prohibition of
			 corporate and labor disbursements for electioneering communications
			(a)Prohibition
				(1)In
			 generalSection 316(b)(2) of
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 441b(b)(2)) is amended by
			 inserting or for any applicable electioneering communication
			 before , but shall not include.
				(2)Applicable
			 electioneering communicationSection 316 of such Act (2 U.S.C. 441b) is
			 amended by adding at the end the following:
					
						(c)Rules relating
				to electioneering communications
							(1)Applicable
				electioneering communicationFor purposes of this section, the term
				applicable electioneering communication means an electioneering
				communication (within the meaning of section 304(f)(3)) which is made by any
				entity described in subsection (a) of this section or by any other person using
				funds donated by an entity described in subsection (a) of this section.
							(2)ExceptionNotwithstanding paragraph (1), the term
				applicable electioneering communication does not include a
				communication by a section 501(c)(4) organization or a political organization
				(as defined in section 527(e)(1) of the Internal Revenue Code of 1986) made
				under section 304(f)(2)(E) or (F) of this Act if the communication is paid for
				exclusively by funds provided directly by individuals who are United States
				citizens or nationals or lawfully admitted for permanent residence (as defined
				in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(20))). For purposes of the preceding sentence, the term provided
				directly by individuals does not include funds the source of which is an
				entity described in subsection (a) of this section.
							(3)Special
				operating rules
								(A)Definition under
				paragraph (1)An
				electioneering communication shall be treated as made by an entity described in
				subsection (a) if an entity described in subsection (a) directly or indirectly
				disburses any amount for any of the costs of the communication.
								(B)Exception under
				paragraph (2)A section
				501(c)(4) organization that derives amounts from business activities or
				receives funds from any entity described in subsection (a) shall be considered
				to have paid for any communication out of such amounts unless such organization
				paid for the communication out of a segregated account to which only
				individuals can contribute, as described in section 304(f)(2)(E).
								(4)Definitions and
				rulesFor purposes of this subsection—
								(A)the term
				section 501(c)(4) organization means—
									(i)an organization described in section
				501(c)(4) of the Internal Revenue Code of 1986 and exempt from taxation under
				section 501(a) of such Code; or
									(ii)an organization
				which has submitted an application to the Internal Revenue Service for
				determination of its status as an organization described in clause (i);
				and
									(B)a person shall be treated as having made a
				disbursement if the person has executed a contract to make the
				disbursement.
								(5)Coordination
				with internal revenue codeNothing in this subsection shall be
				construed to authorize an organization exempt from taxation under section
				501(a) of the Internal Revenue Code of 1986 to carry out any activity which is
				prohibited under such Code.
							(6)Special rules
				for targeted communications
								(A)Exception does
				not applyParagraph (2) shall
				not apply in the case of a targeted communication that is made by an
				organization described in such paragraph.
								(B)Targeted
				communicationFor purposes of
				subparagraph (A), the term targeted communication means an
				electioneering communication (as defined in section 304(f)(3)) that is
				distributed from a television or radio broadcast station or provider of cable
				or satellite television service and, in the case of a communication which
				refers to a candidate for an office other than President or Vice President, is
				targeted to the relevant electorate.
								(C)DefinitionFor
				purposes of this paragraph, a communication is targeted to the relevant
				electorate if it meets the requirements described in section
				304(f)(C).
								.
				(3)Effective
			 dateThe amendments made by this subsection shall take effect
			 immediately after the enactment of subsection (b).
				(b)Conforming
			 amendmentSections 203 and 204 of the Bipartisan Campaign Reform
			 Act of 2002 (Public Law 107–155) are repealed, and each provision of law
			 amended by such sections is restored as if such sections had not been enacted
			 into law.
			4.Prohibition of
			 independent expenditures by corporations and labor organizationsSection 316(b)(2) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441b(b)(2)) is amended by striking
			 includes a contribution or expenditure, and inserting
			 includes a contribution or expenditure (including an independent
			 expenditure),.
		5.Application of
			 contribution limits and source prohibitions to contributions made to super
			 pacs
			(a)Application of
			 limitsSection 315(a) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)) is amended by adding
			 at the end the following new paragraph:
				
					(9)For purposes of the limitations
				imposed by paragraphs (1)(C), (2)(C), and (3)(B) on the amount of contributions
				which may be made by any person to a political committee, a contribution made
				to a political committee which accepts donations or contributions that do not
				comply with the contribution or source prohibitions under this Act (or made to
				any account of a political committee which is established for the purpose of
				accepting such donations or contributions) shall be treated in the same manner
				as a contribution made to any other political committee to which such
				paragraphs
				apply.
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to contributions made on or after the
			 date of the enactment of this Act.
			6.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
		
